Citation Nr: 1514731	
Decision Date: 04/06/15    Archive Date: 04/21/15

DOCKET NO.  13-15 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD), including a total disability rating based on individual unemployability (TDIU) due to the PTSD.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

D. Schechter, Counsel

INTRODUCTION

The Veteran served on active duty from August 1967 to May 1969.  

This appeal comes before the Board of Veterans' Appeals (Board) from a February 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, assigning an initial 50 percent evaluation for PTSD.  

The record before the Board consists of the physical claims file and electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).   


REMAND

At his December 2014 hearing before the undersigned, the Veteran expressed a belief that he was unemployable due to his service-connected PTSD, and hence raised a claim for TDIU based on PTSD.  The Veteran has not been notified of the information and evidence not of record that is necessary to substantiate his claim for TDIU, as required by the Veterans Claims Assistance Act of 2000 (VCAA).  Thus, this claim must be remanded so the Veteran may be provided with VCAA notice, and evidence pertinent to the unemployability component of the claim can be obtained. 

Moreover, since a remand of this issue is required, development to obtain any outstanding records pertinent to the claim should be completed, and the Veteran should be afforded a VA examination to determine the current degree of severity of his PTSD and its impact on his employability.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  Provide the Veteran with proper VCAA notice regarding the TDIU component of his claim.  In addition, provide and request the Veteran to complete and return the appropriate form to claim entitlement to a TDIU.

2.  Undertake appropriate development to obtain any outstanding records pertinent to the claim. 

3.  Then, afford the Veteran a VA examination by an examiner with sufficient expertise to determine the nature and extent of all impairment from the Veteran's PTSD and any associated alcohol use disorder, and the impact of the disability on his employability.  All pertinent evidence must be made available to and reviewed by the examiner.  

The RO or the AMC should ensure that the examiner provides all information required for rating purposes.  

In addition, the examiner should be directed to provide an opinion concerning the impact of the Veteran's PTSD and any associated alcohol use disorder on his employability, to include whether the disability is sufficient by itself to preclude the Veteran from obtaining or sustaining any form of substantially gainful employment consistent with his education and occupational background.  

The rationale for all opinions expressed must also be provided.

4.  Undertake any other indicated development.
 
5.  Thereafter, readjudicate the claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be provided with a Supplemental Statement of the Case and afforded the appropriate opportunity to respond thereto before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




